t c summary opinion united_states tax_court james castagnetta petitioner v commissioner of internal revenue respondent docket no 22132-03s filed date james castagnetta pro_se frank j jackson for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’ sec_2001 federal_income_tax the issue for decision is whether petitioner’s gambling activity constituted a trade_or_business during the taxable_year in issue background some of the facts have been stipulated and are so found petitioner was not married and had no children during or as of the close of the year in issue at the time the petition was filed in this case petitioner resided in mt kisco new york petitioner is a college graduate with a bachelor’s degree in economics he lives with a roommate in a rented condominium and describes his lifestyle as modest during petitioner was employed part time as a truck driver delivering produce to area restaurants typically he worked on monday tuesday and friday a m to noon he was not paid for holidays or vacations and hi sec_2001 wages from his part-time employment totaled dollar_figure petitioner became interested in horseracing at an early age one of his relatives introduced him to handicapping horseraces he has been handicapping horseraces in some capacity for more the amount in the notice_of_deficiency was incorrectly computed to be dollar_figure the parties stipulate that the correct calculation of the proposed deficiency is dollar_figure than years petitioner has been seriously handicapping horseraces for approximately years petitioner bets on horseraces via a closed circuit simulcast at yonkers raceway yonkers from wednesday through sunday yonkers simulcasts horseraces from several alternating race tracks typically petitioner spends approximately hours per week handicapping and betting on horseraces during petitioner spent more than days handicapping races and betting at yonkers petitioner keeps a detailed account of his daily gambling transactions this includes his daily wagers and winnings as well as a cumulative total of his yearly winnings and losses he also spends a considerable amount of time handicapping races and studying racing programs and other materials as part of handicapping horseraces petitioner prepares his own speed figures using a number of criteria including track length track conditions and weather conditions as well as his observations during the races petitioner determines a final speed figure for the winning horse in each race and compares the speed figure to other horses petitioner maintains a detailed chronological record of his speed figures for the winner of each horserace speed figures can also be purchased from a third party prior to petitioner maintained handwritten tables for the speed figures he prepared during petitioner began using a commercially available computer spreadsheet program to maintain and prepare the tables for his speed figures generally petitioner makes hand-recorded notes during the race and then later enters the information into the spreadsheet program in addition to maintaining detailed speed figures petitioner keeps copies of racing forms racing programs and betting tickets as part of his record keeping he does not maintain a separate checking account with respect to his gambling activity petitioner does not advertise that he handicaps horseraces nor does he sell the speed figures he prepares he does however offer advice to and solicit advice from other regular gamblers petitioner also watches videotapes of the races so he can closely review each race petitioner does not use any wages from his job as a truck driver to finance his gambling activity instead his wagers are a fixed percentage of his bankroll petitioner’s bankroll consists solely of his cumulative winnings at the race track generally petitioner bet sec_2 percent of his bankroll on each race during petitioner earned a 4-percent return on each dollar bet he placed ie petitioner won on average of dollar_figure for each dollar bet he placed according to petitioner yonkers typically pays back about cents for each dollar bet placed petitioner’ sec_2001 federal_income_tax return was timely filed the taxable_income and income_tax_liability shown on that return take into account the standard_deduction applicable to petitioner’s filing_status included with that return is a schedule c profit or loss from business which lists his principal business activity as parimutuel wagering on the schedule c petitioner reported the following amounts gross_receipts from wagers total wagered gross_income total expenses net profit dollar_figure big_number big_number big_number petitioner’s total expenses consisted of supplies of dollar_figure and forms and programs of dollar_figure in the notice_of_deficiency respondent determined that petitioner’s gambling activity did not constitute a trade_or_business during the gambling income reported on the schedule c was recharacterized as other income and the wagering losses were allowed as a miscellaneous itemized_deduction in lieu of the standard_deduction respondent does not contest that petitioner incurred these gambling-related expenses discussion the issue in this case is whether petitioner’s gambling activity constituted a trade_or_business for purposes of sec_162 during if petitioner were engaged in a trade_or_business of gambling wagering losses to the extent deductible under sec_165 would be deducted in computing adjusted_gross_income see sec_62 on the other hand if petitioner were not in a trade_or_business of gambling wagering losses to the extent deductible under sec_165 would be deductible as an itemized_deduction in the computation of taxable_income in general sec_165 allows a taxpayer to deduct any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise losses from wagering transactions however are allowed only to the extent of the gains from such transactions sec_165 sec_1_165-10 income_tax regs we construed the phrase losses from wagering transactions to include not only losing wagers but also for other expenses_incurred in connection with gambling transactions see 757_f2d_1 1st cir affg tcmemo_1983_247 16_tc_1214 see also praytor v commissioner tcmemo_2000_282 citing kochevar v commissioner tcmemo_1995_607 holding that slot- machine players even if construed to be in the trade_or_business of gambling could deduct gambling_losses and expenses including automatic teller charges office supplies travel mileage and meals only to the extent of the their winnings valenti v commissioner tcmemo_1994_483 holding that a deduction for losses_incurred in wagering transactions is subject_to sec_165 regardless of the fact that the taxpayer was in the trade_or_business of gambling kozma v commissioner tcmemo_1986_177 construing the phrase losses from wagering transactions as used in sec_165 to include expenses_incurred by a professional gambler for transportation meals lodging admission fees and office supplies see 84_tc_980 25_tc_106 consistent with the manner in which petitioner reported the income and expenses attributable to his gambling activity on his federal_income_tax return for the year in issue petitioner claims that his gambling activity constitutes a trade_or_business respondent argues in part that petitioner’s gambling activity does not constitute a trade_or_business because he did not engage in that activity with the requisite intent to profit in general sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the term trade_or_business is not precisely defined in the internal_revenue_code or the regulations promulgated thereunder however it is well established that in order for an activity to be considered a taxpayer’s trade_or_business for purposes of sec_162 the activity must be conducted with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 it is clear that in a single taxable_year a taxpayer may be in engaged in more than one trade_or_business 73_tc_766 barrish v commissioner tcmemo_1984_602 we are satisfied that petitioner’s gambling activity was conducted with the requisite continuity and regularity during the taxable_year to allow for treatment as a trade_or_business within the meaning of sec_162 nevertheless in order for an activity to be considered a trade_or_business within the meaning of that section a taxpayer’s primary purpose fo engaging in the activity must be for income or profit see commissioner v groetzinger supra miller v commissioner tcmemo_1998_463 affd 208_f3d_214 6th cir furthermore as was the situation in groetzinger the activity in question must be the taxpayer’s intended livelihood source commissioner v groetzinger supra pincite the test of whether a taxpayer conducted an activity for profit is whether he or she entered into or continued the activity with an actual or honest objective of making a profit 94_tc_41 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs although a reasonable expectation of profit on a taxpayer’s part is not required the profit objective must be bona_fide as determined from a consideration of the surrounding facts and circumstances keanini v commissioner supra dreicer v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir 45_tc_261 affd 379_f2d_252 2d cir whether petitioner engaged in his gambling activity with an actual and honest objective of realizing a profit must be redetermined year-to-year taking into account all of the relevant facts and circumstances golanty v commissioner supra pincite sec_1_183-2 and b income_tax regs more weight is given to objective facts than to petitioner’s statement of his intent 72_tc_659 sec_1_183-2 income_tax regs the following factors which are nonexclusive should be considered in the determination of whether an activity is engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation sec_1 b income_tax regs no one factor is determinative in and of itself and our conclusion with respect to petitioner’s profit objective does not depend upon merely counting up those factors that suggest the presence of a profit_motive and comparing the number to those factors that indicate the opposite sec_1_183-2 income_tax regs these factors are nonexclusive and not every factor is relevant in every case vandeyacht v commissioner tcmemo_1994_148 borsody v commissioner tcmemo_1993_534 affd per curiam 92_f3d_1176 4th cir sec_1_183-2 income_tax regs turning to the relevant factors enumerated in sec_1 b income_tax regs we find that petitioner’s gambling activity was operated in a businesslike manner petitioner regularly attended the horseraces at yonkers in addition to keeping copies of betting slips and racing forms and programs petitioner kept detailed records with respect to his gambling activity petitioner kept a detailed account of his daily wagers as well as a cumulative total of his yearly winnings and losses petitioner also maintained numerous statistics for each horserace in the form of speed figures and used this information for handicapping horseraces petitioner reviewed videotapes of the horseraces for further study during the taxable_year in issue petitioner also began to use a computer to maintain a significant amount of his records with respect to his gambling activity although petitioner maintained only a single bank account his gambling winnings and losses were accounted for separately accordingly this factor favors petitioner a profit objective might be indicated where the taxpayer carries on an activity in accordance with practices learned from extensive study of accepted business and economic practices or consultation with experts involved therein sec_1_183-2 income_tax regs petitioner has been gambling on horseraces for more than years petitioner has been seriously handicapping horseraces for years this includes preparing detailed speed figures for the winner of each race petitioner sought advice from as well as provided advice to other individuals who gambled on a regular basis finally through the years petitioner has read numerous books published on gambling and handicapping horseraces this factor favors petitioner a profit objective might be indicated where the taxpayer uses much of his personal time and effort to carry on the activity sec_1_183-2 income_tax regs petitioner spends about hours pursuing his gambling activity during he spent approximately days gambling and handicapping horseraces petitioner’s detailed records including the self- prepared speed figures are evidence of the time and effort expended by petitioner away from the race track we are convinced that petitioner spent a significant amount of time and effort in pursuit of this activity this factor favors petitioner a profit objective is strongly indicated where the taxpayer has experienced a series of profitable years sec_1 b income_tax regs detailed financial information about petitioner’s other taxable years is not available on this record an opportunity to earn a substantial ultimate profit in a highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated sec_1 b income_tax regs although it was modest in amount petitioner enjoyed a profit from gambling during the year in issue this factor is neutral or slightly favors petitioner the next factor significant in our inquiry is the financial status of the taxpayer a profit objective might be indicated where the taxpayer does not have substantial income from sources other than the activity sec_1_183-2 income_tax regs petitioner held no substantial investments during and his part-time employment as a delivery truck driver was his only other source_of_income under the circumstances the amount of his wages gives little insight into his profit objective on balance we consider this factor to be neutral a lack of profit objective might be indicated where there are personal motives for carrying on the activity especially where the motive is personal pleasure or recreation sec_1 b income_tax regs profit need not be the only objective however and personal motives may coexist with an actual and honest intent to derive a profit a taxpayer’s enjoyment of an activity does not necessarily indicate that the taxpayer lacks a profit objective if the activity is conducted for profit as shown by other factors see 59_tc_312 sec_1_183-2 income_tax regs the fact that petitioner may have also enjoyed betting on horseraces does not mean that he did not engage in the activity for profit this factor is neutral taking into account the above factors and considering the facts and circumstances relating to petitioner’s gambling activity we conclude that petitioner engaged in his gambling activity with the bona_fide intent of making a profit having found that petitioner conducted his gambling activity with continuity and regularity we conclude that petitioner was in the trade_or_business of gambling during the taxable_year in issue accordingly petitioner’s gambling expenses are deductible under sec_162 to the extent limited by sec_165 the parties are cautioned however that our holding in this case does no more than resolve the year here in issue see sec_1_183-2 and b income_tax regs petitioner’s betting strategy percent of his bankroll raises some question whether his gambling activity was his intended livelihood source commissioner v groetzinger u s pincite as his bankroll was described as cumulative winnings with no mention about withdrawals for livelihood expenditures maintaining a bankroll used exclusively for gambling purposes strongly suggests that his gambling activity does not constitute a trade_or_business to the extent that petitioner’s betting strategy remains consistent over the years a different result might well be reached reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioner
